DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto JP 2017163121 A in view of Harada et al. US 2012/0289060 A1 (hereinafter referred to as Harada).

Regarding claim 1, Okamoto teaches a cassette mounting  base (fig. 1, intermediate base 5, par. [0012]) on which a cassette (fig. 1, wafer cassette 30, par. [0012]) capable of accommodating wafer units (fig. 1, wafer 11, par.  [0012]) is mounted, the wafer units each having a wafer divided into a plurality of chips (fig. 3, plurality of dies D (wafers 11), par. [0013]), a tape (fig. 1, dicing tape 16, par. [0012]) adhered to the wafer, and an annular frame (fig. 3, wafer ring 14, par. [0013]) adhered to an outer peripheral portion of the tape (fig. 3, 16) and provided with an opening disposing the wafer (fig. 3, 11) inside thereof (see fig. 2-3, par. [0013]); a frame fixing mechanism (fig. 3, expander 15, par. [0013]) that fixes the annular frame of the wafer unit; a fig. 1, 13, wafer handling tool 70 of the multifunction robot 50 to take out the wafer ring 14 holding the wafer 11 from the wafer cassette 30 and transfer it to the wafer stage 10 (wafer transfer), par. [0026]); a pushing-up mechanism (fig. 15, 16, push-up portion 61 of the push-up robot 60, par. [0029]) that pushes up a predetermined chip (fig. 3, die D, par. [0026]) included in the wafer supported by the annular frame fixed by the frame fixing mechanism (expander 15); a pick-up mechanism (fig. 15, 16, die handling tool 90 of the multi-function robot 50, par. [0029]) having a collet (fig. 15, 16, collet 93, par. [0029]) that picks up the chip pushed up by the pushing-up mechanism (par. [0029]); and a collect moving mechanism (fig. 15, 16, controller removes the die handling tool 90 from the multi-function robot 50 and attaches the wafer handling tool 70, par. [0031]) that moves the collet from a position facing the pushing-up mechanism (push-up portion 61) to a position facing the support unit.  
Okamoto does not teach a testing apparatus for measuring a strength of a chip, the testing apparatus, a strength measuring mechanism including a support unit that supports the chip picked up by the collet, an indenter that presses the chip supported by the support unit, a moving mechanism that relatively moves the indenter closer to and away from the support unit, and a 64load measuring unit that measures a load exerted on the indenter when the indenter presses the chip.
Harada teaches a testing apparatus (compression tester (AGI-1kN9), par. [0045]) for measuring a strength of a chip (fig. 21, chip 1~61, par. [0046]), the testing apparatus a strength measuring mechanism (fig. 11,12, par. [0043]-[0047]) including a fig. 11,12, base 111, par. [0046]) that supports the chip (fig. 21, chip 1~61, par. [0046]), an indenter (fig. 11, 12, base 112, par. [0047]) that presses the chip supported by the support unit, a moving mechanism (compression tester (AGI-1kN9), par. [0045]) that relatively moves the indenter closer to and away from the support unit, and a 64load measuring unit that measures a load exerted on the indenter (par. [0048]-[0062]) when the indenter presses the chip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the die strength of each chip on a wafer, as taught in Harada in modifying the apparatus of Okamoto. The motivation would be to ensure a sufficient die strength.

    PNG
    media_image1.png
    475
    508
    media_image1.png
    Greyscale

Regarding claim 2, Okamoto and Harada teaches the testing apparatus according to claim 1, Okamoto teaches further comprising: a chip observation mechanism (fig. 4, the platform to which camera 55 and tool exchange part 53 is attached, par. [0026]) that has an imaging unit (fig. 4, camera 55, par. [0014]) imaging the chip picked up by the collet (fig. 9, collet 93, par. [0020]) (fig. 12b, stp. 47, par. [0029]) and is disposed in a region overlapping with a moving route of the collet when the collet moves from the position facing the pushing-up mechanism (61) to the position facing the support unit (fig. 12b,  “…collet 93 is attached to the tip of the head portion 91 to attract the
die D. The connecting portion 92 is concave (female) and is engaged with the tool
connecting portion 53 of the multi-function robot 50. As shown in FIG. 10, the die handling tool 90 is attached to the tip of the multi-function robot 50”, par. [0020]).  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Harada as applied to claim 2 above, and further in view of Fukuda et al. JP 2003185808 A.

Regarding claim 3, Okamoto and Harada teaches the testing apparatus according to claim 2, Okamoto and Harada do not teach wherein the imaging unit  has an interference objective lens and is disposed on a vibration isolating section restraining transmission of vibration to the imaging unit.  
Fukuda teaches wherein the imaging unit (fig. 1, microscope body 5, par. [0014]) has an interference objective lens (fig. 1, microscope, par. [0014]) and is fig. 1, vibration isolation table 40, par. [0014]) restraining transmission of vibration to the imaging unit.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a vibration isolation table, as taught in Fukuda in modifying the apparatus of Okamoto and Harada. The motivation would be to obtain high image quality.

Regarding claim 4, Okamoto, Harada and Fukuda teaches the testing apparatus according to claim 3, Okamoto further teaches wherein the pick-up mechanism (fig. 15, 16, die handling tool 90 of the multi-function robot 50, par. [0029]) includes an arm (fig. 15, 16, multi-function robot 50, par. [0029]) that connects the collet (fig. 15, 16, collet 93, par. [0029]) and the collet moving mechanism (fig. 4, elm. 52, par. [0014]), the arm includes a first support section (fig. 4, tool exchange part 53, par. [0014]) connected to the collet moving mechanism and a second support section (fig. 4, die handling tool 90, par. [0020]) to which the collet is fixed (die handling tool 90 includes a head portion 91 and a connecting portion 92. A collet 93 is attached to the tip of the head portion 91,par. [0020]), 65the first support section (53) and the second support section (90) are connectable to and separable from each other, the chip observation mechanism (fig. 4, the platform to which camera 55 and tool exchange part 53 is attached, par. [0026]) includes a holding section (see fig. 4) that holds the second support section (see fig. 4, 9, elm. 90), and the imaging unit (fig. 4, camera 55, par. [0014]) images the chip (fig. 3, die D, par. [0026]) held by the collet (93) in a state 90) separated from the first support section (53) is held by the holding section (storage units for various tools, par. [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858